IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,787


EX PARTE BRANDON CORONADO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02-CR-1289-D IN THE 105TH DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and after a period of deferred adjudication, was sentenced to sixty years'
imprisonment. 
	Applicant contends that the trial judge violated his due process rights by predetermining his
sentence. After conducting a live hearing, the trial court finds that the trial judge did not properly 
consider the full range of punishment before determining his sentence.  Ex parte Brown, 158 S.W.3d
449 (Tex. Crim. App. 2005).
	Relief is granted.  The sentence in Cause No. 02-CR-1289-D in the 105th Judicial District
Court of Nueces County is set aside, and Applicant is remanded to the custody of the sheriff of
Nueces County for a new sentencing hearing.  The trial court shall issue any necessary bench warrant
within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 2, 2012
Do Not Publish